OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 16, 1953, under the name Gerald Alvin Powell. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm and the respondent cross-moves, inter alia, to confirm in part and disaffirm in part the special referee’s report.
The special referee found respondent guilty of a conflict of interest by his representing both the buyer and seller of a business and by accepting a fee from both parties; neglecting a legal matter entrusted to him and misrepresenting the status of the case to his client; issuing 13 checks on *569an account having insufficient funds; failing to maintain adequate records of his escrow account as required by the rules of this court; and failing to co-operate with the Grievance Committee in its investigation of complaints of professional misconduct.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the afore-mentioned misconduct. Petitioner’s motion to confirm the special referee’s report is therefore granted, and respondent’s cross motion insofar as it is to confirm in part is granted and is otherwise denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration that the misconduct occurred at a time when respondent was experiencing serious medical problems. Accordingly, respondent should be and hereby is suspended from the practice of law for a period of one year, effective March 7,1984, and until the further order of this court.
Mollen, P. J., Titone, Mangano, Thompson and Brown, JJ., concur.